
	
		II
		111th CONGRESS
		2d Session
		S. 3750
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  include certain inland lakes within a coastal water monitoring and grant
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Water Intensive Monitoring Act
			  or the SWIM
			 Act.
		2.Inland
			 lakesSection 406 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346) is amended by striking
			 subsection (i) and inserting the following:
			
				(i)Inland
				lakesFor fiscal year 2011 and each fiscal year thereafter, the
				Administrator shall develop monitoring and notification criteria in accordance
				with subsection (a), and provide grants in accordance with subsection (b), for
				such inland lakes that are designated by States for swimming and that have
				public beaches as the Administrator, in consultation with affected State,
				local, and tribal governments, determines to be appropriate, taking into
				consideration—
					(1)the size of the
				inland lakes;
					(2)the annual number
				of visitors to the inland lakes;
					(3)identified
				harmful algal blooms in the inland lakes, including cyanobacteria, or other
				known pathogens; and
					(4)the potential
				health and economic impacts of poor water quality of the inland lakes with
				respect to affected communities, individuals, fish, and wildlife.
					(j)Authorization
				of appropriationsThere are authorized to be appropriated for
				fiscal year 2011 and each fiscal year thereafter—
					(1)except as
				provided in paragraph (2), to provide grants under subsection (b), including
				implementation of monitoring and notification programs by the Administrator
				under subsection (h), $30,000,000; and
					(2)to carry out
				subsection (i),
				$10,000,000.
					.
		
